July 8 2014


                                           DA 13-0477

              IN THE SUPREME COURT OF THE STATE OF MONTANA
                                          2014 MT 176N



IN RE THE MARRIAGE OF:

GARY JAMES GOLIE,

               Petitioner and Appellee,

         v.

KRISTIN AMBER GOLIE,

               Respondent and Appellant.


APPEAL FROM:           District Court of the Twelfth Judicial District,
                       In and For the County of Hill, Cause No. DR-11-31
                       Honorable Daniel A. Boucher, Presiding Judge


COUNSEL OF RECORD:

                For Appellant:

                       Ryan C. Willmore, Eric D. Mills; Browning, Kaleczyc, Berry & Hoven,
                       P.C.; Great Falls, Montana

                For Appellee:

                       Gary James Golie, self-represented; Havre, Montana



                                                   Submitted on Briefs: June 18, 2014
                                                              Decided: July 8, 2014


Filed:

                       __________________________________________
                                         Clerk
Justice Beth Baker delivered the Opinion of the Court.

¶1     Pursuant to Section I, Paragraph 3(d), Montana Supreme Court Internal Operating

Rules, this case is decided by memorandum opinion and shall not be cited and does not

serve as precedent. Its case title, cause number, and disposition shall be included in this

Court’s quarterly list of noncitable cases published in the Pacific Reporter and Montana

Reports.

¶2     Kristin Golie appeals the findings of fact, conclusions of law and decree of

dissolution and the final parenting plan entered by the Montana Twelfth Judicial District

Court. The sole issue raised on appeal is whether the District Court violated Kristin’s due

process rights by limiting her presentation of evidence. We affirm.

¶3     Gary Golie filed a petition for dissolution of marriage on March 16, 2011. Both

parents sought primary custody of their minor child. Following a scheduling conference

attended by both parties, the District Court issued an order setting a non-jury trial. The

order stated that the trial was expected to last no more than one day. Trial was held on

January 18 and 24, 2013. Kristin represented herself during the proceedings.

¶4     Toward the end of the first day of trial, Kristin advised the court that she did not

feel that the time allotted gave her “a fair part of the trial.” In response to her concerns,

the District Court cautioned her that the court had been advised that the trial would take

one day and that she had used considerable time cross-examining Gary. The court




                                             2
ultimately agreed, however, to provide two additional hours for her case, and scheduled

time the following week.

¶5     On the second day of the non-jury trial, the proceedings began at approximately

2:00 in the afternoon and concluded at approximately 5:00 p.m. After Kristin presented

her own testimony, the court asked if she wished to call any other witnesses. Kristin

responded, “I do want to do the phone conference with Kayla Manriquez, but I didn’t

know if we would have enough time. I mean, honestly, Your Honor, a lot of the stuff that

she is going to reiterate is the stuff that I had already previously testified to.” The court

responded that it did not want repetitive testimony and then allowed Gary’s counsel to

present a rebuttal witness. Later, as the trial concluded, the court asked, “Is that it?”

Kristin stated, “I think that’s it, Your Honor, thank you.” In total, Kristin presented only

two witnesses, herself and one expert witness, despite identifying three experts and seven

lay witnesses prior to the trial. Gary did not call all of his intended witnesses either, due

in part to the time Kristin spent cross-examining him on the first day of trial.

¶6     Kristin now argues that the District Court did not allow her to present testimony

from any of her lay witnesses in violation of her right to due process. Whether a district

court violated a party’s right to due process is a question of law for which our review is

plenary. In re T.S.B., 2008 MT 23, ¶ 20, 341 Mont. 204, 177 P.3d 429. Matters of trial

administration are reviewed for an abuse of discretion. Fink v. Williams, 2012 MT 304,

¶ 20, 367 Mont. 431, 291 P.3d 1140.

                                              3
¶7      Due process considerations arise from a natural parent’s fundamental liberty

interest in the care, custody, and management of her child. In re D.B.J., 2012 MT 220,

¶ 28, 366 Mont. 320, 286 P.3d 1201. Nonetheless, the District Court has broad discretion

in determining issues relating to trial administration.    Fink, ¶ 18.    It is the court’s

responsibility to establish a “reasonable time limit on the time allowed to present

evidence.” M. R. Civ. P. 16(c)(2)(O). In Fink, the trial court notified the parties of the

time allotted for trial in the pretrial order. Fink, ¶ 18. On appeal, one party complained

that she was unable to present testimony from all of her intended witnesses due to a lack

of time. Fink, ¶ 17. Disclosing potential witnesses, however, does not entitle a party to

call them at trial. We held that the court dedicated a sufficient amount of time for trial,

that the party failed to schedule time for critical testimony, and that the party’s use of

time at trial was a strategic choice that could not be used to put the court in error. Fink,

¶ 18.

¶8      The District Court afforded Kristin a meaningful opportunity to be heard sufficient

to satisfy due process. Kristin participated in the scheduling conference, at which time

the trial was set for one day. The court did not prevent Kristin from presenting her

witnesses; she did not attempt to present them during the time allotted and utilized her

time in other ways. While she claims that she was not given enough time to present her

case-in-chief, the hearing transcripts reveal that she spent much of the time set aside by

the District Court cross-examining Gary. The one lay witness mentioned by Kristin at

                                             4
trial did not testify because Kristin advised the court that the testimony would be largely

repetitive. Kristin did not request to call any other witnesses or advise the court that they

were present and ready to testify.

¶9     The District Court cannot be found in error for Kristin’s strategic choices

regarding her use of time at trial. Pro se litigants generally should be given reasonable

latitude and flexibility in presenting their cases. See Greenup v. Russell, 2000 MT 154,

¶ 15, 300 Mont. 136, 3 P.3d 124. The record reveals, however, that Kristin was given

considerable latitude in the proceedings.        We have determined to decide this case

pursuant to Section I, Paragraph 3(d) of our Internal Operating Rules, which provides for

noncitable memorandum opinions. The District Court did not abuse its discretion in its

conduct of the trial and Kristin’s due process rights were not violated. Affirmed.



                                                   /S/ BETH BAKER

We concur:

/S/ MIKE McGRATH
/S/ MICHAEL E WHEAT
/S/ PATRICIA COTTER
/S/ JAMES JEREMIAH SHEA




                                             5